OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on September 15, 1971, and maintains an office in West Seneca. Respondent admitted the material allegations of the petition *54filed by the Grievance Committee charging him with five counts of professional misconduct and submitted matters in mitigation.
Respondent admits that he failed to finalize client matters; failed to communicate with clients; failed to remit client funds promptly; failed to appear on behalf of his clients, resulting in the entry of a default judgment against the clients; allowed the balance in his trust account to fall below the amount that should have been maintained on behalf of clients; issued checks on behalf of clients from other clients’ funds; deposited personal funds into his trust account and made unauthorized electronic transfers of clients’ funds; failed to keep required records; and failed to cooperate with the Grievance Committee’s investigation.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility: DR 1-102 (A) (5) and (8); DR 6-101 (A) (3); and DR 9-102 (A), (B) (1) and (2); (C) (3) and (4); (D) (1); (E) and (H) (22 NYCRR 1200.3 [a] [5], [8]; 1200.30 [a] [3]; 1200.46 [a], [b] [1], [2]; [c] [3], [4]; [d] [1]; [e], [h]).
We have considered the matters in mitigation. We note, however, respondent’s disciplinary history, including a previous censure by this Court for similar misconduct (see, Matter of Tesseyman, 230 AD2d 202). Accordingly, we conclude that respondent should be suspended for two years and until further order of the Court.
Denman, P. J., Pine, Lawton, Wisner and Balio, JJ., concur.
Order of suspension entered.